


DATED OCTOBER 20, 2014
ASPEN BERMUDA LIMITED (1)
and
JAMES RICHARD FEW (2)
____________________________________________________
SEVERANCE AGREEMENT
____________________________________________________
Willkie Farr & Gallagher (UK) LLP
City Point
1 Ropemaker Street
London EC2Y 9AW
Tel: +44 (0)20 3580 4700
Fax: +44 (0)20 3580 4800
www.willkie.com





--------------------------------------------------------------------------------




THIS AGREEMENT is made as of the 20th day of October 2014
BETWEEN:
(1)
ASPEN BERMUDA LIMITED (formerly ASPEN INSURANCE LIMITED), incorporated in the
Islands of Bermuda whose registered office is at Canon’s Court, 2nd Floor, 22
Victoria Street, Hamilton HM12, Bermuda (the “Company”); and

(2)
JAMES RICHARD FEW of Winslow, 34 Harbour Road, Paget PG02, Bermuda (hereinafter
referred to as the “Executive”).

1.
INTERPRETATION

(i)
In this Agreement:

“Affiliate”
means any entity directly or indirectly controlling, controlled by, or under
common control with the Company, or any other entity designated by the Board in
which the Company or an Affiliate has an interest;
“Board”
means the Board of Directors of the Company from time to time;
“Group”
means the Company and its Affiliates (and “Group Company” means the Company or
any one of its Affiliates); and
“Service Agreement”
shall mean the Amended and Restated Service Agreement entered into between the
Executive and the Company dated February 10, 2005.

2.
TERMINATION DATE

The Executive’s employment with the Company will end on March 3, 2015
(the “Termination Date”).
3.
PAYMENT OF SALARY ETC

The Company will continue to provide the Executive with his salary and all other
contractual benefits (including, but not limited to, healthcare, golf and gym
memberships, business class return flights home to the United Kingdom for the
Executive, his spouse and dependent children and pension contributions at
current rates) up to the Termination Date in the normal way; provided, that,
with respect to flight benefits, (i) the Executive will be permitted to use his
remaining flights for 2014 for flights during the period March 26, 2015 through
and including April, 2015; and (ii) the Executive will not be entitled to any
additional flight benefits in respect of service in 2014 or 2015. Within
fourteen (14) days of the Termination Date the Company will also pay the
Executive in




--------------------------------------------------------------------------------




respect of his accrued but untaken holiday (less such deductions for income tax
and social security as are or may be required by law as of the date of payment).
Following the Termination Date, the Company or its advisers shall contact the
Executive separately regarding any accrued benefits due under any Company or
Group pension scheme (the “Pension Scheme”), and the options open to the
Executive in relation to the Pension Scheme. The Executive, his spouse and any
dependent children will remain in the Company’s private medical insurance scheme
(or an equivalent continuation scheme) at its expense and on the same basis as
previously until September 3, 2015 or, if earlier, until the Executive starts
new employment providing an equivalent benefit. The Company warrants and
represents to the Executive that the provider of the Company’s private medical
insurance scheme has confirmed to the Company that the insurance can be
continued as contemplated by this Clause 3. The Executive undertakes to notify
the Company as soon as he starts new employment. The Company will continue to
pay its usual proportion of the rental payments on the Executive’s house in
Bermuda for the months of March and April 2015, and any costs due to giving
early notice of termination (other than any costs determined by the Company to
have been incurred by reason of any failure or delay of the Executive to provide
reasonable advance notice of such early termination). If the Executive chooses
to return to the United Kingdom not later than July 31, 2015, the Company will
pay for the reasonable costs of relocating the Executive, his spouse and any
dependent children, and their collective possessions, to the United Kingdom
(including business class flights) and will meet any other ancillary costs.
4.
TERMINATION SUMS

Subject to the Executive agreeing to all of the conditions set out below, the
Company will pay the Executive the following sums:
(i)
an amount equal to the formulaic annual incentive award derived from the
Company’s annual incentive award funding formula for the Executive’s role in
respect of the fiscal year ending on December 31, 2014, applied in the same
manner as applied to active executive employees of the Company and calculated
50% by reference to Group Return on Equity versus 2014 plan performance and 50%
by reference to the average Return on Equity versus 2014 plan performance of
Other Property, Property Catastrophe (including Aspen Capital Markets), Casualty
Re and Specialty Re, in each case without the application of any negative
discretion, such amount payable at the same time as annual incentive awards for
the fiscal year ending on December 31, 2014, are paid to executives of the
Company, such date to be no later than the March 15, 2015 monthly payroll date;





--------------------------------------------------------------------------------




(ii)
$600,000 in respect of the Executive’s entitlement to the severance payment
calculated and defined in accordance with Clauses 19.2(c)(x) and 19.3 of the
Service Agreement, such amount payable by no later than the March 15, 2015
monthly payroll date; and

(iii)
an amount equal to the severance payment calculated and defined in accordance
with Clauses 19.2(c)(y) and 19.3 of the Service Agreement, except that the
three-year period used to calculate the average annual incentive award will be
based on the fiscal years ending on December 31, 2012, 2013 and 2014, with the
annual incentive award for the fiscal year ending on December 31, 2014,
calculated in accordance with subclause (i) above, such amount payable at the
same time as annual incentive awards for the fiscal year ending on December 31,
2014, are paid to executives of the Company, such date to be no later than the
March 15, 2015 monthly payroll date (the amounts set forth in subclauses (i),
(ii) and (iii) of this Clause 4 are collectively referred to herein as
the “Severance Payments”).

The sums set forth above will be subject to such deductions for income tax and
national insurance as are required by law. Any cash payments will be made by
transfer to the Executive’s bank account. For the avoidance of doubt, (x) the
payment of the Severance Payments shall be deemed to be in full satisfaction of
any and all payments and obligations due to the Executive under Clause 19 of the
Service Agreement or otherwise and (y) the Executive will not be entitled to
receive any payment in respect of an annual incentive award for the fiscal year
ending on December 31, 2015.
5.
GARDEN LEAVE

Effective September 3, 2014, and through the Termination Date (the “Garden Leave
Period”), the Executive will remain on garden leave pursuant to Clause 18.3 of
the Service Agreement. The Executive acknowledges and agrees that pursuant to
Clause 19.3 of the Service Agreement, the Severance Payments shall be reduced by
a sum equal to the total salary and incentive award payments received by the
Executive during the Garden Leave Period. The Executive acknowledges that,
during the Garden Leave Period, he will remain under duties of fidelity and
loyalty to the Company and is required to adhere in full to the terms of
Clause 18.3 of the Service Agreement. In accordance with those requirements, the
Company hereby instructs the Executive, during the Garden Leave Period (unless
instructed or authorised otherwise by Aspen’s Group General Counsel):
(i)
not to attend at the offices of the Company or any other Group Company;

(ii)
not to carry out any duties;





--------------------------------------------------------------------------------




(iii)
(other than as qualified in the paragraph immediately following subclause (iv)
below to allow for reasonable social interaction) not to communicate or deal
with any employees, agents, consultants or customers of the Company or any other
Group Company, including not dealing with brokers or other intermediaries with
whom the Company does business and not attending at any industry events, whether
formal or social in nature; and

(iv)
to maintain total confidentiality as to the terms of or the circumstances
surrounding his departure from the Company, except to his immediate family and
attorney, provided each such person agrees to keep this fully confidential.

In addition to the foregoing, during the Garden Leave Period, the Executive will
not actively seek out business-related conversations or discussions with
employees, brokers or customers of the Company, including, but not limited to,
attending at industry events, whether formal or informal in nature; provided,
that the foregoing will not prevent the Executive from having a purely social
interaction, in the ordinary course of Bermuda island life, with any person, so
long as in doing so (x) the Executive adheres at all times to the provisions of
Clause 14 of the Service Agreement and (y) conversation is confined to either
personal and social matters or general industry themes. In particular, during
the Garden Leave Period, the Executive will not discuss issues surrounding his
departure from the Company or discuss the Company’s business. Notwithstanding
the foregoing, during the Garden Leave Period, the Executive is permitted to
speak to potential future employers (who are not existing employees, brokers or
customers of the Company) regarding commencing future employment, such
employment only to commence once the Executive is contractually free to do so.
6.
EQUITY AWARDS

Notwithstanding the terms of the relevant award agreements:
(i)
the 11,846 outstanding time-based restricted share units scheduled to vest on
the next applicable vesting date will vest on their regularly scheduled vesting
dates as follows: 4,249 restricted share units will vest on February 8, 2015;
3,310 restricted share units will vest on February 11, 2015; and 4,287
restricted share units will vest on April 25, 2015;

(ii)
of the 37,194 performance shares granted to the Executive in 2012 (the “2012
Performance Shares”), the 12,076 performance shares which are “banked” as of the
date hereof will vest on their regularly scheduled vesting date following the
filing by Aspen Insurance Holdings Limited of its Annual Report on Form 10-K





--------------------------------------------------------------------------------




for the fiscal year ended December 31, 2014 (such filing date, the “2015 Vesting
Date”);
(iii)
of the remaining 2012 Performance Shares, 12,398 performance shares, forming the
last tranche of the 2012 Performance Shares, will continue to be eligible for
vesting on the 2015 Vesting Date, subject to the application of the 2014 testing
conditions of such performance shares;

(iv)
of the 29,669 performance shares granted to the Executive in 2013 (the “2013
Performance Shares”), the 3,126 performance shares which are “banked” as of the
date hereof will vest on their regularly scheduled vesting date following the
filing by Aspen Insurance Holdings Limited of its Annual Report on Form 10-K for
the fiscal year ended December 31, 2015 (such filing date, the “2016 Vesting
Date”); and

(v)
of the 2013 Performance Shares, 9,889 performance shares, forming the second
tranche of the 2013 Performance Shares, will continue to be eligible for vesting
on the 2016 Vesting Date, subject to the application of the 2014 testing
conditions of such performance shares.

Any shares which become vested pursuant to this Clause 6 will be issued to
Executive following the applicable vesting date, subject to Executive providing
due “sale to cover” instructions to the share plan administrator. As of the
Termination Date, Executive shall forfeit all performance shares which are
subject to 2015 and 2016 testing conditions and performance shares granted in
2014 which are subject to 2014 testing conditions and which are also scheduled
to vest in 2017. In addition, the Executive shall forfeit any restricted share
units which have not vested in accordance with Clause 6(i) above.
7.
WAIVER OF CLAIMS

(i)
The Executive accepts the terms set out in this Agreement in full and final
settlement of all and any claims that he has or may have against the Company,
the Board or any other Group Company or any of its or their current or former
shareholders, directors, officers, employees or agents, whether contractual
(whether known or unknown, existing now or in the future), statutory or
otherwise, arising out of or in connection with his employment with the Company
or the termination of his employment. The Executive also agrees to waive
irrevocably and release the Company, the Board and all Group Companies (and all
of its or their current or former shareholders, directors, officers, employees
or agents) from and against any claims whether contractual (whether known or
unknown, existing now or in the future), statutory or otherwise, arising out of
or





--------------------------------------------------------------------------------




in connection with his employment with the Company or the termination of his
employment. This waiver shall not apply in relation to any claim relating to his
pension rights that have accrued up to the Termination Date, to any of the sums
and benefits due to the Executive pursuant to this Agreement, or to the
Executive enforcing any other term of this Agreement.
(ii)
As a condition to his receipt of the payments and benefits described in
Clauses 4 and 6 above, the Executive agrees to execute and deliver to the
Company the Supplemental Release Agreement attached as Exhibit A hereto promptly
following the Termination Date, but in no event later than five (5) days
following the Termination Date.

(iii)
The Company (acting for itself and as agent for all other Group Companies)
confirms to the Executive that neither it nor any other Group Company has any
claim or right of action against the Executive (whether known or unknown,
existing now or in the future) arising out of or in connection with his holding
office with (as director or otherwise), or being employed by, any Group Company
or the termination of any such office or employment. To the extent that any such
claim or right of action exists or may exist, the Company (acting for itself and
as agent for all other Group Companies) irrevocably: (a) waives any such claim
or right of action; and (b) releases the Executive from any such liability;
provided, that the claims released pursuant to this Clause 7(iii) shall not
include: (1) claims with respect to (x) the right to enforce this Agreement or
(y) the memorandum and articles of association, certificate of incorporation or
by-laws of the Company or any other Group Company, (2) claims that are based
upon any of the Executive’s acts or omissions that involve fraud, deceit,
misappropriation, embezzlement, theft, breach of fiduciary duty, gross
negligence or intentional misconduct, or arising out of facts that constitute a
violation of law, (3) cross-claims in any shareholder derivative lawsuit,
(4) any rights of the Company Group arising under the Sarbanes-Oxley Act of 2002
or any written policy in effect on the Termination Date that requires the
disgorgement of incentive compensation as the result of an accounting
restatement due to noncompliance with financial reporting requirements, or
(5) any claims that cannot be waived by law. The Company warrants and represents
to the Executive that he has resigned validly from all directorships and offices
he held with any Group Company.

(iv)
During the six (6) year period following the Termination Date, the Company will
maintain directors’ and officers’ liability insurance for the benefit of the
Executive, to the same extent as maintained for other senior executives of the





--------------------------------------------------------------------------------




Company, in relation to any periods during which he was a director or
office-holder of any Group Company.
8.
CONFIRMATION OF NO BREACHES

The Executive confirms and warrants to the Company that he has not at any time
during his employment committed a fundamental breach of the terms of the Service
Agreement.
9.
SATISFACTION OF STATUTORY CONDITIONS

The Executive is aware of his rights under the Employment Act 2000 and the Human
Rights Amendment Act 1987 and has informed the Company of any and all claims
that he might seek to bring arising from his employment or termination of
employment. This Agreement relates to his claims under the Employment Act 2000
and the Human Rights Amendment Act 1987.
10.
POST-TERMINATION RESTRAINTS

The Executive acknowledges that the provisions of Clause 11 (Confidentiality)
and Clause 14 (Restrictive Covenants) of the Service Agreement will (to the
extent that they are applicable in the circumstances of the termination of the
Executive’s employment with the Company) remain in full force and effect
notwithstanding the termination of his employment and that, notwithstanding
anything set forth in the Service Agreement, such provisions shall be subject to
the exclusive jurisdiction of the English courts and the laws of England and
Wales. Notwithstanding the foregoing, the Executive may elect to end the
restricted period set forth in Clause 14 of the Service Agreement and be
released from the restrictions set forth in Clause 14.3 of the Service Agreement
(but not those in Clause 14.2 of the Service Agreement) earlier than
September 3, 2015; provided, that (i) the earliest date on which the Executive
may elect to end such restricted period and be released from the restriction set
forth in Clause 14.3 of the Service Agreement is July 3, 2015, and (ii) the
Executive will forgo (or, if already paid, will promptly repay to the Company,
net of any deductions for income tax and social security)) that portion of the
payments provided pursuant to subclauses (ii) and (iii) of Clause 4 hereof which
relates to the portion of the restricted period so released assuming that such
payments were paid evenly over the full restricted period.
11.
CLAWBACK

Notwithstanding anything contained herein to the contrary, if the Executive
breaches the terms of Clause 5 (Garden Leave) hereof or Clause 11
(Confidentiality) or Clause 14 (Restrictive Covenants) of the Service Agreement,
then (i) the Executive’s right to receive any restricted share units or
performance shares pursuant to Clause 6 hereof will




--------------------------------------------------------------------------------




immediately terminate and such awards will be immediately forfeited; (ii) the
Executive will promptly (but in no event later than five (5) days) return to the
Company all ordinary shares acquired upon the vesting of any restricted share
units or performance shares pursuant to Clause 6 hereof; and (iii) to the extent
that the Executive received any proceeds from the sale of any ordinary shares
acquired upon the vesting of any restricted share units or performance shares
pursuant to Clause 6 hereof, repay to the Company, net of any deductions for
income tax and social security, the proceeds received pursuant to such sale.
12.
LEGAL ADVICE AND EXPENSES

The Executive confirms that he has received advice from Chris Bracebridge of
Covington & Burling LLP, 265 Strand, London WC2R 1BH, an independent adviser.
The Company agrees to pay to Covington & Burling LLP up to $30,000 plus VAT (if
applicable) in respect of the reasonable legal fees incurred by the Executive in
taking legal advice concerning his departure from the Company and negotiation of
this Agreement. This will be paid directly to Covington & Burling LLP following
receipt by Aspen’s Group General Counsel of an invoice addressed to the Employee
but expressed to be payable by the Company or other Group Company.
13.
RETURN OF COMPANY PROPERTY

Before any payment under Clause 4 above is made, the Executive will, in
accordance with Clause 19.1(b) of the Service Agreement, deliver up to the
Company all vehicles, keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in his possession or under his control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in his possession or under his control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and he confirms that he has not retained any copies thereof.
14.
CONFIDENTIALITY

Save by reason of any legal obligation or to enforce the terms of this
Agreement, the Executive will not:
(i)
directly or indirectly disseminate, publish or otherwise disclose (or allow to
be disseminated, published or otherwise disclosed) by any means (whether oral,
written or otherwise) or medium (including without limitation electronic, paper,
radio or television) any information directly or indirectly relating to the





--------------------------------------------------------------------------------




termination of the Executive’s employment (save to prospective employers, when
the Executive may state solely that his employment with the Company ended by
mutual agreement); or
(ii)
make any derogatory or disparaging comments about the Company, any Group Company
or any of its or their shareholders, directors, officers, employees or agents.

The Company will procure that:
(a)
those senior Group and/or Company employees with knowledge of this Agreement
(including, without limitation, Aspen’s current Chief Executive Officer and
Group General Counsel) will not: (x) disclose its terms or existence to others
within or outside the Company (except as required by law; in particular, but
without limitation, in the circumstances provided for in the paragraph
immediately following subclause (b) below); (y) directly or indirectly
disseminate, publish or otherwise disclose (or allow to be disseminated,
published or otherwise disclosed) by any means (whether oral, written or
otherwise) or medium (including without limitation electronic, paper, radio or
television) any information directly or indirectly relating to the termination
of the Executive’s employment, other than in a manner consistent with the
Company’s press release, dated September 5, 2014; or (z) make any derogatory or
disparaging comments about the Executive; and

(b)
Aspen’s Group General Counsel (or his successor) will respond to any requests
for an oral reference.

The Executive acknowledges that the Company will be required to file a copy of
this Agreement once executed with the United States Securities and Exchange
Commission.
Written reference requests should be addressed to Aspen’s Group General Counsel
(or his successor). If that person receives such a written request for a
reference in respect of the Executive, the Company will provide the draft
attached at Exhibit B to this Agreement.
15.
NO ADMISSION OF LIABILITY

This Agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Executive has any claims against the Company or any Group Company.
16.
TAX INDEMNITY





--------------------------------------------------------------------------------




The Executive hereby agrees to be responsible for, and to indemnify the Company
and all Group Companies and keep them indemnified on an on-going basis against
any claim or demand (including any related interest or penalties imposed, unless
these were incurred by reason of any default or delay of the Company or any
Group Company) which is made by any competent taxation authority in relation to,
the payment of any income tax and/or employee social security deductions imposed
by any competent taxation authority in respect of any of the payments and
benefits provided under this Agreement (other than for the avoidance of doubt,
any income tax and/or employee social security deductions which have or should
have been deducted or withheld by the Company in paying the sums to the
Executive). The Company shall give the Executive reasonable notice of any demand
for tax or social security which may lead to liabilities for the Executive under
this indemnity and shall provide the Executive with reasonable access to any
documentation the Executive may reasonably require to dispute such a claim
(provided, that nothing in this Clause shall prevent the Company from complying
with its legal obligations with regard to any competent taxation authority). For
the avoidance of doubt, if any of the payments and benefits provided under this
Agreement (including, without limitation, flight benefits and relocation
benefits) become taxable in the United Kingdom 2015/2016 tax year, the Executive
shall be solely responsible for, and the indemnity provisions of this paragraph
shall apply to, any income tax and/or employee social security deductions.
17.
TAX RESIDENCY

The Company and the Executive acknowledge that the Executive intends to remain a
tax resident of Bermuda until at least the end of the United Kingdom 2014/15 tax
year.
18.
ENTIRE AGREEMENT

This Agreement sets out the entire agreement between the Executive and the
Company in relation to the termination of the Executive’s employment and other
matters referred to in this Agreement and, save as set out in Clauses 6 and 10
above, supersedes all prior arrangements, proposals, representations, statements
and/or understandings between the Executive, the Company and any Group Company
in relation to such matters.
19.
APPLICABLE LAW

This Agreement is subject to the exclusive jurisdiction of the English courts
and the laws of England and Wales.




--------------------------------------------------------------------------------




20.    COUNTERPARTS
This Agreement may be executed in one or more counterparts which, when taken
together, shall be deemed to constitute the entire agreement between the
parties.
*    *    *

/s/ James Few    
James Richard Few
October 20, 2014    
Dated
/s/ Fred Lemoine    
For and on behalf of Aspen Bermuda Limited
October 20, 2014    
Dated
Exhibit A
Supplemental Release Agreement
I, James Richard Few, agree and acknowledge the following:
1.
On or about October 20, 2014, I entered into a Severance Agreement
(the “Agreement”) with Aspen Bermuda Limited (the “Company”);

2.
Pursuant to Clause 7(ii) of the Agreement, I am required to execute this
Supplemental Release Agreement (this “Release”) as a condition of receiving the
payments and benefits described in Clauses 4 and 6 of the Agreement;

3.
By signing this Release, I acknowledge and agree that the payment(s) and other
benefits provided (or to be provided) pursuant to the Agreement are in full
discharge of any and all liabilities and obligations of the Company or any other
Group Company to me, monetarily or with respect to employee benefits or
otherwise;

4.
By signing this Release, I, on behalf of myself, my duly appointed legal
representatives in the event of my legal incapacity (for the avoidance of doubt,
excluding Covington & Burling LLP), executors, heirs and assigns, reaffirm each
and every provision of the Agreement as of the date below and specifically
acknowledge that I am waiving any and all claims of any nature or kind that I
may have against the Company (whether known or unknown to me) that accrued or
could have accrued between the time that I signed the Agreement and the date set
forth below.

5.
I acknowledge and reaffirm my continuing obligations under Clause 10 of the
Agreement.

6.
Clause 19 of the Agreement shall apply to this Release.

IN WITNESS WHEREOF, I have executed this agreement as of the date set forth
below.
JAMES RICHARD FEW
        
Dated:     


Exhibit B
Agreed Reference
[DATE]
Dear [        ]
Re: James Few
James Few was employed by Aspen Bermuda Limited as Chief Executive Officer from
August 7, 2012 to March 3, 2015, when his employment ended. He commenced
employment within the Aspen Group on June 21, 2002.
It is our policy only to provide references containing information as to
employees’ roles and dates of employment. This reference is given to the
addressee in confidence and only for the purposes for which it was requested. It
is given in good faith, but neither the writer nor [Company Name] accepts any
responsibility or liability for any loss or damage caused to the addressee or
any third party as a result of any reliance being placed on it.
Yours sincerely,
[Name]
[Title]


